 

Exhibit 10.1

 

 

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) by and between Robert C. Goeltz II
(“Executive”), and CytomX Therapeutics, Inc., a Delaware corporation (the
“Company”), is made effective as of the eighth (8th) day following the date
Executive signs this Agreement if not revoked in accordance with Section
5(c)(iii) (the “Effective Date”) with reference to the following facts:

 

A.Executive’s employment with the Company and status as an officer and employee
of the Company and each of its affiliates will end effective upon May 15, 2017
(the “Termination Date”).

 

B.Executive and the Company are parties to that certain Severance and Change of
Control Agreement dated as of March 23, 2016, as amended (the “Severance
Agreement”).

 

C.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Termination Date.  Executive acknowledges and agrees that his status as an
officer and employee of the Company shall end effective as of the Termination
Date.  Executive hereby agrees to execute such further document(s) as shall be
determined by the Company as necessary or desirable to give effect to the
termination of Executive’s status as an officer of the Company as of the
Termination Date; provided, that such documents shall not be inconsistent with
any of the terms of this Agreement.  

2.Final Paycheck; Payment of Accrued Wages and Expenses.  As soon as
administratively practicable on or after the Termination Date, the Company will
pay Executive all accrued but unpaid base salary and all accrued and unused
vacation earned through the Termination Date, subject to standard payroll
deductions and withholdings.  The Company will also reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement.

3.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to this Agreement becoming effective
and irrevocable within thirty days following the Termination Date and continued
compliance with the terms and conditions of the Proprietary Information and
Inventions Agreement entered into between Executive and the Company (the
“Confidentiality Agreement”), to provide Executive the severance benefits set
forth below.  Specifically, the Company and Executive agree as follows:

(a)Severance.  The Company shall pay to Executive an amount equal to
$390,337.81, which constitutes twelve (12) months of Executive’s base salary as
in effect on

1

 

 

 

 



--------------------------------------------------------------------------------

 

the Effective Date and Executive’s target bonus for 2017, pro-rated through the
Termination Date, such payment to be made in a single lump sum, less applicable
withholdings and deductions, on the first payroll date following the date this
Agreement becomes effective and irrevocable.

(b)Healthcare Continuation Coverage.  If Executive timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents through the earlier of (i) the twelve
(12)-month anniversary of the Termination Date or (ii) the date on which
Executive and/or Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s); provided, that after the
Company ceases to directly pay or reimburse premiums pursuant to this Section
3(b), Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.  Executive
acknowledges that Executive shall be solely responsible for all matters relating
to Executive’s continuation of coverage pursuant to COBRA, including, without
limitation, Executive’s election of such coverage and his timely payment of
premiums.

(c)Option Extension.  Executive acknowledges that the unvested portion of each
option to purchase Company common stock held by Executive as of the Termination
Date shall thereupon terminate.  The portion of each option held by Executive
that is vested and outstanding as of the Termination Date shall remain
exercisable through January 31, 2019, and the agreement evidencing each such
option shall be deemed amended to the extent necessary to reflect such extended
exercisability.  Executive acknowledges that upon the execution of this
Agreement, each such option that constitutes an “incentive stock option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be deemed modified for the purposes of Section 424 of the Code,
such option shall no longer qualify as an incentive stock option and Executive
will lose the potentially favorable tax treatment associated with such
option.  If Executive desires to exercise any vested options, Executive must
follow the procedures set forth in Executive’s option agreements, including
payment of the exercise price and any withholding obligations.  If by the
earliest date specified above in this Section 3(c) the Company has not received
a duly executed notice of exercise and remuneration in accordance with
Executive’s option agreements, Executive’s vested options shall automatically
terminate and be of no further effect.  

(d)SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), Executive will
have continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report any matching transactions in Company common stock for six (6) months
following the Termination Date.  Executive hereby agrees not to undertake,
directly or indirectly, any matching transactions until the end of such six (6)
month period.

(e)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

2

 

 

 

 



--------------------------------------------------------------------------------

 

4.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof, except for the refund of any payments made by Executive
for the purpose of purchasing shares under the terms of the Company’s Employee
Stock Purchase Plan.  Executive further acknowledges that, other than the
Confidentiality Agreement and the agreements evidencing Executive’s equity
awards (the “Equity Award Agreements”) and as explicitly set forth in Section 10
hereof, this Agreement shall supersede each agreement entered into between
Executive and the Company regarding Executive’s employment, including, without
limitation, the Severance Agreement, any offer letter, employment agreement,
bonus plan or arrangement, severance and/or change in control agreement, and
each such agreement shall be deemed terminated and of no further effect as of
the Effective Date.

5.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its directors, officers,
employees, investors or other agents for any reason whatsoever based on anything
that has occurred as of the date Executive signs this Agreement.

(a)Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); Claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of implied or express contract;
Claims arising in tort, including, without limitation,

3

 

 

 

 



--------------------------------------------------------------------------------

 

Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, slander, defamation,
infliction of emotional distress, violation of public policy, and/or breach of
the implied covenant of good faith and fair dealing; and Claims for damages or
other remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.  

(b)Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under any written indemnification agreement
between Executive and the Company, the Company’s Bylaws or any applicable law;
and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Release;

(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Cynthia Ladd,
email:  cladd@cytomx.com. Executive understands that if he revokes this
Agreement, it will be null and void in its entirety, and he will not be entitled
to any payments or benefits provided in Section 3 of this Agreement.

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

4

 

 

 

 



--------------------------------------------------------------------------------

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.Non-Disparagement, Transition and Transfer of Company Property.  Executive
further agrees that:

(a)Non-Disparagement.  Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately.  The Company
agrees that it shall not, and shall instruct its directors and officers to not,
disparage, criticize or defame the Executive, either publicly or
privately.  Nothing in this Section 6(a) shall have application to any evidence
or testimony required by any court, arbitrator or government agency.

(b)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the
Company.  Without limiting the foregoing, Executive shall be available, on a
non-exclusive basis, to respond to, and shall respond with reasonable promptness
and completeness to, e-mail and telephone inquiries from the Company regarding
transitional matters provided that such inquiries would not interfere in any
significant manner with other business pursuits (including other employment) by
Executive.  For the avoidance of doubt, nothing in this Section 6(b) shall
entitle Executive to the vesting of any stock options or otherwise prevent
Executive’s unvested stock options from terminating effective as of the
Termination Date.

(c)Transfer of Company Property.  On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

7.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any

5

 

 

 

 



--------------------------------------------------------------------------------

 

judgment, order or decree to which Executive is subject, and (e) upon the
execution and delivery of this Agreement by the Company and Executive, this
Agreement will be a valid and binding obligation of Executive, enforceable in
accordance with its terms.  

8.No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

9.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

10.Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, any written indemnification agreement between Executive and the
Company and the Equity Award Agreements, comprises the entire agreement between
the parties with regard to the subject matter hereof and supersedes, in their
entirety, any other agreements between Executive and the Company with regard to
the subject matter hereof, including, without limitation, the Severance
Agreement.  The Company and Executive acknowledge that the termination of the
Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations.  Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements.  This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement.  This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.  

11.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.    

12.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality
Agreement.  For the avoidance of doubt, nothing in this Agreement will be
construed to prohibit Executive from filing a charge with, reporting possible
violations to, or participating or cooperating with any governmental agency or
entity, including but not limited to the EEOC, the Department of Justice, the
Securities and Exchange Commission,

6

 

 

 

 



--------------------------------------------------------------------------------

 

Congress, or any agency Inspector General, or making other disclosures that are
protected under the whistleblower, anti-discrimination, or anti-retaliation
provisions of federal, state or local law or regulation; provided, however, that
Executive may not disclose information of the Company that is protected by the
attorney-client privilege, except as otherwise required by law. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, and Executive is not required to notify the Company that Executive
has made such reports or disclosures.

13.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.   

(Signature page(s) follow)

 

7

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

 

 

DATED: ___May 15____, 2017

____/s/ Robert C. Goeltz II________________

Robert C. Goeltz II

 

 

CYTOMX THERAPEUTICS, INC.

DATED: ____May 15____, 2017

 

 

By: __/s/ Sean A. McCarthy__________________

Name:  Sean A. McCarthy

Title:  President and Chief Executive Officer

 

[Signature page to Separation Agreement]

 

 

 

 

US-DOCS\86303074.1